DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 12 is objected to because of the following informalities: 
1.1	The expression “bridge source” (line 1) should be consistent with the expression “bridge sensor” (line 2) of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1. 	Claim 4 recites the limitations “the difference” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 


Examiner’s Note
3.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 9 and 10 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cesaretti (Pub. No.: US 2017/0261567 hereinafter mentioned “Cesaretti”).

As per claim 1,  Cesaretti discloses:
A sensor system for measuring a physical quantity (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 4 and/or [0040]), the sensor system comprising:
a bridge sensor (Fig. 4, see the Hall effect element 420. Also see [0125]) comprising at least two terminal pairs (Fig. 4, see the terminals 420a-420d. Also see [0127]),
a current source (Fig. 4, see the drive current source 422. Also see [0127]) configured for applying a bias current between the terminals of one of the terminal pairs referred to as a bias terminal pair (Fig. 4, see the drive current 422a applied to the terminals 420a and 420b. Also see [0127]), 
resulting in a differential sensor signal (Fig. 4, see the differential sensor signal 426, 428. Also see [0127]) on a readout terminal pair different from the bias terminal pair (Fig. 4, see the terminals 420c and 420d. Also see [0127]), wherein the differential sensor signal is indicative for the physical quantity (see [0127]), and
an amplifier comprising a first input node and a second input node for receiving the differential signal and at least one output node (Fig. 4, see the amplifier 430. Also see [0129]), 
wherein the amplifier is configured for amplifying the differential sensor signal and putting the resulting signal on the at least one output node (Fig. 4, see the amplified signal 430a. Also see [0129]),
wherein the sensor system (Fig. 4 and/or [0040]) is configured such that, in operation, the amplifier (Fig. 4, see the amplifier 430. Also see [0129]) is powered by at least part of the bias current (Fig. 4, see the drive current 422a with the differential sensor signal 426, 428. Also see [0127]).

As per claim 9,  Cesaretti discloses the sensor system of claim 1 as described above.
Cesaretti further discloses: 
wherein the bridge sensor is a magnetic sensor (Fig. 4, see the Hall effect element 420. Also see [0125]). 

As per claim 10,  Cesaretti discloses the sensor system of claim 9 as described above.
Cesaretti further discloses: 
wherein the magnetic sensor is a magnetic Hall sensor, or a tunnel magnetoresistance bridge arrangement, or a giant magnetoresistance bridge arrangement (Fig. 4, see the Hall effect element 420. Also see [0125]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 2 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cesaretti in view of MIYOSHI (Pub. No.: US 2017/0261568 hereinafter mentioned as “Miyoshi”).

As per claim 2,  Cesaretti discloses the sensor system of claim 1 as described above.
Cesaretti discloses said amplifier but does not explicitly disclose that it comprises a differential transistor pair and wherein, during operation, the bias current is provided at a common mode point of the amplifier.
 However, Miyoshi further discloses:
wherein the amplifier (Fig. 3, see the amplifier 5. Also see [0023]) comprises a differential transistor pair (Fig. 3, see the transistors Q3 and Q4. Also see [0023]) and wherein, during operation, the bias current is provided at a common mode point of the amplifier (Fig. 3, see the current source 12. Also see [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the amplifier comprising “a differential transistor pair and wherein, during operation, the bias current is provided at a common mode point of the amplifier”, as it is disclosed by Miyoshi into Cesaretti, with the motivation and expected benefit related to improving the system and measurements by adjusting the gain of the amplifier, thus, adjusting the output of the sensor (Miyoshi, Paragraph [0025]), and further adjusting the magnetic sensitivity of the sensor to achieve optimum magnetic sensitivity (Miyoshi, Paragraphs [0026] and [0003]).

6.	Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cesaretti.

As per claim 8,  Cesaretti discloses the sensor system of claim 1 as described above.
The embodiment of Fig. 4 discloses said sensor system but does not explicitly disclose that it is configured for generating a chopped differential sensor signal, and/or wherein the amplifier comprises choppers for demodulation, and/or wherein the sensor system comprises choppers for demodulating the amplifier output.
However, Cesaretti under the Background title further discloses:
wherein said sensor system is configured for generating a chopped differential sensor signal, and/or wherein the amplifier comprises choppers for demodulation, and/or wherein the sensor system comprises choppers for demodulating the amplifier output (see [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “generating a chopped differential sensor signal, and/or wherein the amplifier comprises choppers for demodulation, and/or wherein the sensor system comprises choppers for demodulating the amplifier output” disclosed by the Background into the Fig. 4 of Cesaretti, with the motivation and expected benefit related to improving the system and measurements by reducing a DC offset from the Hall effect element, which is typified by a non-zero output voltage from the Hall effect element even when experiencing a zero magnetic field (Cesaretti, Paragraph [0003]).

7.	Claim(s) 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cesaretti in view of Mori (Pub. No.: US 2006/0174711 hereinafter mentioned as “Mori”).

As per claim 11,  Cesaretti discloses the sensor system of claim 1 as described above.
Cesaretti discloses said bridge sensor but does not explicitly disclose that it is configured for generating a pressure sensor.
However, Mori further discloses:
wherein the bridge sensor is a pressure sensor (see [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bridge sensor of Cesaretti into “a pressure sensor”, as it is disclosed by Mori, with the motivation and expected benefit related to improving the system and measurements by using it in a variety of applications, including, but not limited to pressure sensors (Cesaretti, Paragraph [0040]), and also by enabling the sensor to detect pressure at high sensitivity and high accuracy in a short time while achieving miniaturization of a device at the same time (Mori, Paragraph [0049]).

8.	Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cesaretti in view of Lee et al (Pub. No.: US 2017/0271399 hereinafter mentioned as “Lee”).

As per claim 12,  Cesaretti discloses the sensor system of claim 1 as described above.
Cesaretti discloses said bridge source/sensor, the current source and the amplifier but does not explicitly disclose that they are integrated in an integrated circuit.
 However, Lee further discloses:
wherein the bridge source, the current source and the amplifier are integrated in an integrated circuit (see [0048], [0030] and/or [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement said bridge source/sensor, the current source and the amplifier of Cesaretti being “integrated in an integrated circuit”, as it is disclosed by Lee, with the motivation and expected benefit related to improving the system and measurements by providing  a small size single integrated circuit can facilitate compact and cost-effective high precision sensor (Lee, Paragraph [0003]-[0004]).

9.	Claim(s) 13-15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cesaretti in view of Motz et al (Pub. No.: US 2018/0247522 hereinafter mentioned as “Motz”).

As per claim 13,  Cesaretti discloses the sensor system of claim 1 as described above but does not explicitly disclose:
a plurality of bridge sensors, and configured for biasing the bias terminal pairs of the bridge sensors using the at least one current source and for reading out the readout terminal pairs of the bridge sensors.
However, Motz further discloses:
a plurality of bridge sensors (Fig. 5, see the Hall plates. Also see [0063]), and configured for biasing the bias terminal pairs (Fig. 5, see the supply terminals. Also see [0063]) of the bridge sensors using the at least one current source (Fig. 5, see the source(s) 506. Also see [0063]) and for reading out the readout terminal pairs (Fig. 5, see the sense-terminals. Also see [0063]) of the bridge sensors (Fig. 5, see the Hall effect element 420. Also see [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “a plurality of bridge sensors, and configured for biasing the bias terminal pairs of the bridge sensors using the at least one current source and for reading out the readout terminal pairs of the bridge sensors”, as it is disclosed by Motz into Cesaretti, with the motivation and expected benefit related to improving the system and measurements by using it in a variety of applications, including, but not limited to automotive industry (Cesaretti, Paragraph [0040]) and (Motz, Paragraph [0046]).
Furthermore, pursuant to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Similar to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the claimed plurality of the aforesaid bridge sensors of the instant claim is simply a “mere duplication of parts” that has no patentable significance because it does not produce a new and unexpected result. 

As per claim 14,  Cesaretti discloses the sensor system of claim 13 as described above.
Motz, with the obvious motivation set forth above in claim 13, further discloses: 
wherein the bridge sensors (Fig. 5, see the Hall plates. Also see [0063]) are arranged in a matrix configuration (Figs. 3 and/or 5, see the Hall plates arrange in a rectangular-array/matrix-configuration). 

As per claim 15, Cesaretti discloses the sensor system of claim 13 as described above.
Motz, with the obvious motivation set forth above in claim 13, further discloses: 
biasing and reading (Fig. 5 and/or 3, see the supply-terminals and sense-terminals. Also see [0063]) out the plurality of bridge sensors in parallel or in series (Figs. 5 and/or 3, see the Hall plates. Also see [0063]). 

Allowable Subject Matter
10. 	Claim(s) 3 and 5-7 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is an examiner's statement of reasons for the objection: 

12. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the at least one output node is a first output node and a second output node and wherein said differential transistor pair comprises a first resistor (Rcm3) between the first input node and the first output node and a second resistor (Rcm4) between the second input node and the second output node. 

13.	Claim(s) 3 depends and also further limits claim 2, therefore, it would also be allowable.

14. 	Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first voltage level shifter connected between a first terminal of the readout terminal pair and the first input node, a second voltage level shifter connected between a second terminal of the readout terminal pair and the second input node, wherein the voltage level shifters are configured for shifting a voltage level of signals of the readout terminal pair before amplifying the differential signal. 

15.	Claim(s) 6 and 7 depend and also further limit claim 5, therefore, they would also be allowable.

16.	Claims 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
18. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the amplifier comprises a first part and a second part, wherein the first part is configured for converting the differential sensor signal into a first current and a second current wherein the difference between the currents is indicative for the differential sensor signal, and wherein the second part is configured for generating, from the first current and the second current, an output voltage which is indicative for the physical quantity. 
	



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867